Ol=FICE OF THE Al7ORNEY                 GENERAL OF TEXAS   ’


QDuraGYulN
A--                                     _’        .

                                .
  !!on&ableJones E. Klleay, Mreotor                      +
  Yotor Transportation Pivision
  Rtdlrod O~miselon of Teias
  Austin, Tea8
   Rear   .Sirr




                  %e   quote        your     re              boos situation
                                                                          cd
   fOllow8!




                       oh a, of !%otion 17 0i Article
          93x1, with reterenoe.tc filing few, provides
          ae folloii:




                         ..’   ,:   :
.-    -.

gaorablr   Juqrr fl.Kildw, Direotor, Page g




           Paragraph (b), of Seotloa 27, of Artiolt
      Ollb, pXWlde8:
              "lhert applloationflled with the am-
      aiosion for an order approving the lease or
       tranaier
     ..~         of an? aertitleateof aoavcsnlraoe
       ad neoersits 8hall be iooompanieeby a ril-
       ing toe in the 8u& of $25.00, whioh fer 8hall
       be in addition ta the other rees aad taxes
       8nd 8ha11 be retained by the hl!S!d8SiOlI
                                               wheth-
       er the lea8C. 8ala or tranrfer or the oerti-
       floite af ooavanienueaaQ nroerreftyir *p-
       proved. or not.f
           "The above qtmta provlsionr  of thoXotor
      Oarrler Aot are the only on08 pertaining to
      the $ayment of rilfag free on applloation8
      filed with.the aO&88~OIA. The qUO8tiOn hEt8
      arlsen a8 to whethe? or not a sotion to aon-
     .8olldatooertlf1aats8unQer th8 ebove quoted
     paragraph o? Goner81 Order ITo.60 requires an
     edQltlona1riling foe of $26.00. The quarrtion
     has al80 arlren 88 to whether& mt It 18
      neoe888ryror 8 oar-tierto aooommny a motion
      to oonrolleate it8 operating right late one
      oortlfioete  with e illlag  fee of %XLOO when
      rush notion to ooa8olleate18 t'iledat the
      request ol the JXnmirslon In an 8ffOrt to bring
      about a unlrioatlonor o eratlng route8 for
      the purpose of sfreotite3i 7 polioing motor
      oarrler operation8.
           *Sea upon the above and foregoing, will
      soa pleaare give us your opinion on tha follow-
      iwr
           "(1) x8 it net3~8SWy for the flailTOadCOPI..
      mi88ion 0r Texas to oolleot a filing fee or
      Sza.Cm on a sotlon to aoneoliQatsaertlflcate8
      Of pub110 oonvenlenaeeoQ neosssity When Bald
      cotion is filed ln~aooordsnoswltb Paragraph
      0 of General Order ?Vo.60, Railroad Cczmi5aiOa
      of TexfAs?                      9'

                5.                ,__.-~~   .-* :
                                            .,
Eoaerable &me8    IL Il;iUky,Dlreotor',Pege 3



            *t$) f8 it neO988aTy fOT the &d&cud         dm-
                                                         -
              of Texas to oolleot p illin.
.:~.~~~~~.~~:~mlss~oa                 - - - -fan
                                              - - of
                                                  - -
      BUS.00 on a lkotloafiled by 8 oa rrier et the
      TWUMt'Ot                  t0 oonrrolidate
                 tho colepr18SlOn               it8
      op&ratlng route into one oertltioat~?*
          It appear8 that the tlllng See 0r $i38.00 ooatem-
plated b  the quoted provision8 of Artlole Qllb, ebove,
mrer o!lIJ to the om-tlfloate whiah will grant rights to
l wr ier  not herfitofors held by him. Thlr oonolualon 18
lmpllod from the language *whioh foe. . . 8hell be retained
by the OaPni88+On whether the Oertiflaate. . . be gri%IItOd
.or !!$40                                                     ,,..
          IYeal80 noto tha~:C!@mral Order I-To.
                                              60, above,
prqvldes that the purchaser of a new certificatewhlOh.ln-
oludee righte previously held oy him shell file the motion
to'oonsolldatee8 an exhibit ln commotion with the appllca-
tion for traneLBior,6ta., ane es 8UOh applloationmust be
8ooanpanled with the fil%ng f8e',we 8Ge no rea8on ror eo-
squiringmn additional %2sA0S' in 8uoh inrtanoes.
          Xixaituaticm8 Wh8re 8UOh OOn8Oild%tiOIila at the
npueat of the 9omlsslon, no additional righiiswould inure
to the oarrler, cud muoh motion does not armnt to aa eppll-
oation a8 8~0 i8 impllodly aerined in the 3itotorCerrlar Law.
          We, the fore, belleVe that it 18 not nece8aary
for the Railroad Fommlrsloa to aolleot the ree m6atlonea in
either of the lsmtaace8 prerentea.

        Wetw8t      that   the above   mtisraotorlrg amwm8
toa laquirr.